EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Nicholas Angelocci on April 20, 2022.  The application has been amended as follows: 

In the claims

15. (Currently Amended) A method of forming a wheel assembly, the method comprising the steps of: 
providing a contoured mold for a wheel, wherein the mold includes an axially inner end an axially outer end and a radially outer surface and a drop well region having an outer diameter that is reduced relative to the radially outer surface; 
advancing at least one first tube preform having one or more layers of composite material over the radially outer surface and the drop well region; 
inserting the at least one first tube preform 
placing a plurality of spaced apart attachment inserts into the drop well region over the at least one first  tube preform wherein the attachment inserts are spaced apart at a predetermined and fixed circumferential spacing; 5Attorney Docket No. 29881-9074 Response to Non-Compliant Amendment 
advancing at least one second layer of composite material over the at least one first  tube preform and the plurality of spaced apart attachment inserts; 
curing the at least one first tube preform and the at least one second layers of composite material to form a wheel rim; and 
retaining the plurality of spaced apart attachment inserts between the at least one first tube preform and the at least one second layers of composite material.  

18. (Currently Amended) The method of claim 15, wherein the mold includes an inner portion including the inner end of the mold, wherein the inner portion is removable, and the method further includes removing the inner portion of the mold prior to advancing the at least one first tube preform.  

Cancelled claim 19.

20. (Currently Amended) The method of claim 15 further comprising forming an outer lip portion of the tube preform prior to advancing the at least one first layer, and mating the outer lip portion of the tube preform with the outer end of the mold.  

Cancelled claim 21.

25. (Currently Amended) The method of claim 15, wherein the tube preform comprises a substantially straight wall tube preform having one or more layers

Allowable Subject Matter
Claims 1-5, 9-18, 20, and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of the independent claims now recites a drop well region, a tube preform, and spaced apart attachment inserts, and this combination of features was determined to be novel and nonobvious.  While it is true that Woelfel (US 4,294,639) provides a tube preform and a portion that could be considered a drop well region, Woelfel does not provide the claimed spaced apart attachment inserts.  Werner (US 20140333122) provides a drop well region and inserts (Fig. 9), Werner does not provide a tube preform.  Instead, Werner teaches various deposition processes ([0031]) can be used that generally include winding, wrapping, or braiding.  However, given that Werner teaches a mold with ridges on its ends (Fig. 9, 4,6 and 4,7), it would not have been obvious to advance a tube preform over the Werner mold.  Therefore, the Examiner believes that the combination of these three elements (drop well region, a tube preform, and spaced apart attachment inserts) distinguishes the claimed invention from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742